27 A.3d 984 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
James Howard NEIMAN, Jr., Petitioner.
No. 937 MAL 2010.
Supreme Court of Pennsylvania.
August 10, 2011.

ORDER
PER CURIAM.
AND NOW, this 10th day of August, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:
1. Whether Pennsylvania [Act 152 of 2004] violates the single[-]subject rule of Article III, Section 3 of the Pennsylvania Constitution.
2. Whether, if Act 152 violates the single-subject rule of Article III, Section 3 of the Pennsylvania Constitution, Megan's Law can be sustained by severance of the remaining portions of Act 152 of 2004.